 

Case 4:20-cv-01115 Document 471 Filed on 12/02/20 in TXSD Page 1 of 2

Gnited States Court of Appeals
for the Fifth Circuit

United States Courts -
Southern District of Texas
FILED

No. 20-20525 December 02, 2020

David J. Bradley, Clerk of Court .
LADDY CURTIS VALENTINE; RICHARD ELVIN KING,

Plaintiffs—Appellees,
versus

BRYAN COLLIER; ROBERT HERRERA; TEXAS DEPARTMENT OF
CRIMINAL JUSTICE,

Defendants —Appellants.

 

Appeal from the United States District Court
for the Southern District of Texas
USDC No. 4:20-CV-1115

 

ORDER:

IT IS ORDERED that Appellants’ unopposed motion to view and
obtain sealed documents in the record on appeal is GRANTED.

LYLE W. CAYCE, CLERK
United States Court of Appeals
for the Fifth Circuit

/s/ Lyle W. Cayce
ENTERED AT THE DIRECTION OF THE COURT
 

 

Case 4:20-cv-01115 Document 471 Filed on 12/02/20 in TXSD Page 2 of 2

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE , TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

December 02, 2020
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:

No. 20-20525 Laddy Valentine, et al v. Bryan Collier, et al
USDC No. 4:20-CV-1115
Enclosed is an order entered in this case.

Sincerely,

Ty WwW. CAYCE, Clerk :

oO?
dg 1B a pardic
By: J 6“

Angelique B. Tardie, Deputy Clerk
504-310-7715

 

Mr. David J. Bradley

Mr. Geoffrey Neil Courtney
Mr. Aaron J. Curtis

Mr. Brandon W. Duke

Mr. Brian D. East

Mr. Jeff S. Edwards

Mr. Roberto Finzi

Mr. Matthew Hamilton Frederick
Mr. Basheer Youssef Ghorayeb
Mr. Robert L. Green

Mr. Kyle Douglas Hawkins

Ms. Corinne Stone Hockman
Mr. John R. Keville

Ms. L. Kym Davis Rogers

Ms. Laura L. Rovner

Ms. Denise U. Scofield
